DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application was filed on 6/6/2019 and is a 371 of PCT/US2017/065076 filed 12/7/2017, which claims benefit to US Provisional Application No. 62/431,398 filed on 12/7/2016. The claims are entitled to the 12/7/2016 filing date.

Restriction
Applicant’s election of claims 1-4, 6-8, 11-16 and 30 in the reply filed on May 21, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Applicant asserts that claim 30 is a linking claim that includes all of the recited limitations of withdrawn claim 19. Applicant requests that upon allowance of claim 30, the restriction requirement should be withdrawn and claims 19-22 and 24 deemed allowable in view of the fact that the linking claim 30 includes the features of claim 19. Linking claims are claims that if found allowable, would require rejoinder of the otherwise divisible inventions. Claim 30, however, is not a linking claim. This is not a case where a genus claim links a species claim or where subcombination claims link 

Status of the Claims
Claims 1-4, 6-8, 11-16, 19-22, 24, 28-30 are pending. Claims 19-22, 24, 28-29 have been withdrawn as being drawn to non-elected subject matter. Claims 1-4, 6-8, 11-16 and 30 are examined.

Drawings
The drawings are acceptable.

Claim Rejections – 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 requires wherein the supplementary inlets are connected to the channel at the focusing region of the channel. Claim 1 includes the limitation the pair of supplementary inlets opposing one another on either side of the [focusing region] channel. It is unclear how claim 8 further limits claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 12 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The reasoning is set forth below (section 4).
Claim 30 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph for being indefinite. The reasoning is set forth below (section 4).

The claim limitations “means for stretching a parent nucleic acid” and “means for maintaining the digested fragments in a linear arrangement in flow” invoke 35 U.S.C. 112(f) or pre-AIA  35 US.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structures, materials or acts for performing the entire claimed function and to clearly link the structures, materials or acts to the function. The specification fails to disclose the terms ‘means’ for these functions or identify which structures within the specification are encompassed by the term. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
Amend the written description of the specification such that it expressly recites what structures, materials or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
Amend the written description of the specification such that it clearly links the structures, materials or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structures, materials or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structures, materials or acts perform the claimed function, applicant should clarify the record by either:
Amending the written description of the specification such that it expressly recites the corresponding structures, materials or acts for performing the claimed function and clearly links or associates the structures, materials or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
Stating on the record what the corresponding structures, materials or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed functions. For more information, see 37 CFR 1.75(d) and MPEP §                    
                        §
                    
                 608.01(o) and 2181.

Claim 30 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor, or for pre-AIA  the applicant 
The claim limitation “means for digesting the parent nucleic acid” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The claim includes a structure for digestion, sequence-specific endonuclease.  Therefore the boundaries of this claim limitation are ambiguous; and the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 

(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 30 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US 2014/0272958 to Ramsey et al. (hereinafter “Ramsey”).


The specification does not clearly set forth a “means” for claimed the functions, thus the claim is afforded its broadest reasonable interpretation, which encompasses the structure taught by Ramsey.

Claim(s) 30 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US 2007/0128083 to Yantz et al. (hereinafter “Yantz”).
Yantz teaches a microfluidic apparatus for manipulating a polymer in fluid. Yantz teaches elongational flow acting to align a polymer from various configurations to an aligned (elongated) configuration (Yantz paras. [0035]-[0037], Figs. 5A-C, 6A-C and 7A-C). Yantz teaches using one or more reagents, including a nuclease such as a restriction endonuclease, to modify a target agent (Yantz para. [0078]). Yantz teaches a microchannel constructed to crate multiple elongated flows in a series that can align polymers from a coiled state (Yantz, Abstract), and analyzing the polymers linearly, such as when the polymers are distinguished based on spatial labeling pattern (Yantz, paras. [0126]-[0127]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 3, 4, 6, 7, 8, 12, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0272958 to Ramsey et al. (hereinafter “Ramsey”) in view of US 2007/0128083 A1 to Yantz et al. (hereinafter “Yantz”).
Claim 1 of the instant application requires in part, a device for manipulating polymers comprising a channel including a focusing region, a cutting region, a relaxation region, and a detection region. Giving claim 1 its broadest reasonable interpretation, the claims are construed such that the regions of the channel are not required to be in any particular order.
Regarding claim 1, Ramsey teaches a device for manipulating polymers including a relaxation region (15), a focusing region (17) a cutting region (20) and a detection region (40) (Ramsey, Fig. 6A, reproduced below).

    PNG
    media_image1.png
    227
    548
    media_image1.png
    Greyscale


Ramsey discloses devices to generate an ordered restriction map of genomic DNA extracted from whole cells using nanofluidic devices (Ramsey, Abstract, [0008]). Ramsey teaches a microfluidic channel in communication with an ingress portion (sample fluid inlet) of the reaction nanochannel (Ramsey para. [0008]). Ramsey teaches the devices have a fluidic microchannel 15 that merges into a reaction nanochannel 20 (cutting region) that merges into a detection nanochannel 40 (detecting region) at an interface where the nanochannel diameter decreases in size (Ramsey para. [0094], Fig. 14). Ramsey further teaches nanofunnel section 17 (focusing region) (Ramsey para. [0102], Fig. 6A). 
Ramsey teaches fragmenting the intact DNA in the reaction nanochannel using restriction endonuclease enzymes (Ramsey, Fig. 14). Ramsey teaches DNA linearization (Ramsey, Fig. 5) and countering recoil that favors de-threading (de-linearization) (Ramsey para. [0101]). DNA threading occurs in the fluidic microchannel 15 (relaxation region) (Ramsey, Fig. 6F). Ramsey teaches detecting signal at one or more locations along the detection nanochannel 40 (detecting region) (Ramsey, Fig. 
With regard to claims 1 and 8, Ramsey does not teach the focusing region including a pair of supplementary inlets in fluid communication with the channel, the pair of supplementary inlets opposing one another on either side of the channel and connected to the channel at the focusing region of the channel.
However, Yantz teaches a microfluidic device for polymer analysis containing a channel which includes a focusing region (350) including a pair of supplementary inlets (332) opposing one another on either side of the channel (Yantz para. [0071], Fig 12).
Yantz teaches a device for preparing and/or analyzing samples, including a focusing region (the area of the device containing 330), a cutting region (the area of the device including 352), a relaxing region (the area of the device spanning from 356 to 336) and a detecting region (the area of the device including 354) (Yantz, Fig. 12, reproduced below).

    PNG
    media_image2.png
    304
    633
    media_image2.png
    Greyscale


It would have been obvious to a person of ordinary skill before the effective filing date to modify the device of Ramsey to incorporate the fluid introduction ports of Yantz into the focusing region of Ramsey in order to increase the stretching forces on the polymer to encourage the elongation of the polymer prior to digestion of the DNA sample into fragments to be detected. The device of Ramsey is configured to encourage DNA linearization (Ramsey para. [0101]) prior to detecting the separated fragments of DNA. The device of Yantz has a microchannel constructed to create multiple elongational flows in a series that can align polymers from a coiled state (Yantz, Abstract) and manipulate a polymer into a detection zone. The supplementary inlets (fluid introduction ports 330) serve to create elongational flow to aid the elongation or stretching of the polymer as it travels down the channel to the detection region.
Ramsey teaches the advantage of microfluidic devices is the relative simplicity of pressure and field gradients, fluid flow, and molecular motion contained within, in contrast to these properties in more tortuous networks (Ramsey para. [0004]). It would have been obvious to modify the device of Ramsey to include supplementary inlet ports in the focusing region to apply flow pressure to encourage the polymers to elongate or stretch prior to digestion of the DNA sample into fragments to be detected.

Regarding claim 2, Ramsey does not teach wherein the relaxation region has a first portion having a converging width shape and a second portion having a diverging width shape.
However, Yantz teaches section 356 of the microchannel with opposed walls 358 that form a funnel 322 (Yantz para. [0071], Fig. 12). Yantz teaches a converging funnel and a diverging funnel 336 downstream from the converging funnel (Yantz para. [0071], Fig. 12).  Yantz teaches that divergent flow can be used to help reconfigure the polymer by slowing down flow so that the polymer can be elongated more easily upon entering a second elongational flow ( para. [0067]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the device of Ramsey to incorporate the converging and diverging funnels of Yantz in order to more effectively manipulate the elongation of the polymer thus the stretching forces on the polymer.
Regarding claim 3, Ramsey teaches a converging portion between relaxation region 15 and cutting region 20 with a sharper rate of convergence than the converging width shape of the cutting region 20 converging into the detection region 40 at intersection “I” (Ramsey, Fig. 6A).
Regarding claim 4, Ramsey teaches nanofunnel 17 having a gradually decreasing width and depth (converging width shape) (Ramsey para. [0101], Fig. 6A). 
 Regarding claim 6, Ramsey teaches nanofunnel 17 of the focusing region with a converging width shape with a sharper rate of convergence than the converging width shape of the cutting region 20 converging into the detection region 40 at intersection “I” (Ramsey, Fig. 6A).
Regarding claim 7, Ramsey teaches relaxation region 15 converging into focus region nanofunnel 17, wherein the convergence of the relaxation region is different than focusing region (Ramsey Fig. 6A).
Regarding claim 12, Ramsey teaches the effective diameter of the detection nanochannel 40 is smaller than that of the reaction nanochannel 20. (Ramsey Fig. 6A, intersection “I” showing converging width shape of the cutting region has linearly decreasing width). 
Regarding claim 15, Ramsey teaches intersection “I” with a converging width shape as cutting region 20 flows into detection region 40. However, Ramsey does not teach a constant strain rate profile. 
However, Yantz teaches that a device as in Figure 12 features uniform velocity flow (constant strain rate profile) (Yantz para. 0071]).
Regarding claim 16, Ramsey teaches the converging width shape of the first portion of the relaxation region. Ramsey does not teach a constant acceleration profile. 
However, Yantz teaches “elongational flow” refers to fluid that is moving such that the fluid is accelerating as it moves downstream (Yantz para. [0058]).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the microfluidic device of Ramsey to incorporate the elongational flow of Yantz in order to more effectively manipulate the elongation of the polymer. Yantz teaches elongational flow can also elongate a polymer from a hairpinned configuration 306 to an aligned configuration 308, if the hairpinned polymer resides within the elongational flow for a sufficient duration (Yantz para. [0058]). Yantz teaches elongational flow can occur in conjunction with some shear between adjacent .

Claim(s) 1, 2, 8, 11, 13, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0128083 A1 to Yantz et al. (hereinafter “Yantz”) in view of US 2014/0272958 to Ramsey et al. (hereinafter “Ramsey”).
	Yantz teaches a device for preparing and/or analyzing samples, including a focusing region (the area of the device containing 330), a cutting region (the area of the device containing 352), a relaxing region (the area of the device spanning from 356 to 336) and a detecting region (the area of the device including 354) (Yantz, Fig. 12, reproduced below).

    PNG
    media_image2.png
    304
    633
    media_image2.png
    Greyscale

Regarding claim 1, Yantz teaches microfluidic channels for manipulating a polymer in a carrier fluid (Yantz, Abstract, para. [0020]). 
Yantz teaches a sample introduction port (340) provides a fluid sample to the microchannel (Yantz para. [0010], Fig. 12). The microchannel delivers fluid samples from an upstream portion (focusing region) to a downstream portion (detecting region) (Yantz, Abstract, Fig. 12).Yantz teaches an area of the microchannel with opposed sheathing fluid introduction ports 330 (focusing region) (Yantz para. [0071], Fig. 12). Yantz teaches section 356 (cutting region) (Yantz para. [0071], Fig. 12). Yantz teaches section 356 of the microchannel with opposed walls 358 that form a funnel 322 (relaxing region) (Yantz para. [0071], Fig. 12). Yantz teaches a detection zone (detection region) (area of the device including 352) within the microchannel that detects any polymers present in fluid samples passing there through (Yantz para. [0018], Fig. 12). 
Yantz does not teach the cutting region having a converging width shape.
However, Ramsey teaches a device for manipulating polymers including a relaxation region (15), a focusing region (17) a cutting region (20) and a detection region (40) (Ramsey, Fig. 6A, reproduced below).

    PNG
    media_image1.png
    227
    548
    media_image1.png
    Greyscale



It would have been obvious to a person of ordinary skill at the time of the effective filing date to modify the microfluidic device of Yantz to incorporate the converging width shape of the cutting region of Ramsey in order to further manipulate the elongational flow and thus the stretching forces on the polymer. The device of Yantz has a microchannel constructed to create multiple elongational flows in a series that can align polymers from a coiled state (Yantz, Abstract) and manipulate a polymer into a detection zone. The supplementary inlets (fluid introduction ports 330) serve to create elongational flow to aid the elongation or stretching of the polymer as it travels down the channel to the detection region, and the converging and diverging funnel arrangements (322, 336) serve to manipulate the elongation flow to aid in stretching the polymers prior to digestion of the DNA sample into fragments to be detected. It would have been obvious to incorporate an additional converging area of the microchannel in order to more accurately manipulate the elongation of the polymers.
Regarding claim 2, Yantz teaches section 356 of the microchannel with opposed walls 358 that form a funnel 322 (Yantz para. [0071], Fig. 12). Yantz teaches a converging funnel and a diverging funnel 336 downstream from the converging funnel (Yantz para. [0071], Fig. 12).
Regarding claims 13, 14, and 16, Yantz teaches section 356 of the microchannel forming a funnel 322, converging into the relaxation regions (Yantz, para. [0071], Fig. 12). Yantz teaches downstream from the converging funnel, is a diverging 336 diverging out of the relaxation region (Yantz para. [0071], Fig. 12). Yantz teaches that “elongational flow” refers to fluid that is moving such that the fluid is accelerating as it moves downstream (Yantz para. [0058])
Regarding claim 8, As discussed above with respect to claim 1, Yantz teaches the focusing region (350) including a pair of supplementary inlets (332) opposing one another on either side of the channel (Yantz para. [0071], Fig 12). See also, 112(d) section above.
Regarding claim 11, Yantz does not expressly teach the width of the converging width shape of the focusing region is proportional to a function of 1/x, where x is distance, however given the teachings of Yantz, it would have been routine to optimize the focus shape of the converging structure to achieve optimal elongational flow. Section 2144.05, II, A of the MPEP states:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").

	A person of ordinary skill in the art would have had a reasonable expectation of success modifying the microfluidic device of Yantz to optimize the length and width of the device. It would have been obvious to try for a result-effective variable (The Supreme Court has clarified that an "obvious to try" line of reasoning may properly support an obviousness rejection (MPEP 2144.05, II, B). When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103.” (MPEP 2144.05, II, B).  Yantz teaches elongational flow can elongate a polymer from a coiled configuration. In some applications it is desirable to elongate polymers from a hairpinned configuration in a shorter duration than can be accomplished with only a single elongational flow. Elongational flow can alternately be described as a flow that includes a velocity gradient. Elongational flow can occur in conjunction with some shear between adjacent streamlines, or in conjunction with the streamlines being forced closer toward one another, or equivalently, being focused (Yantz para. [0058]). Thus Yantz teaches different ways to optimize acceleration and elongational flow, which include manipulating the structure of the device using a 
	
No claims are allowed.

CORRESPONDENCE
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER OVERLY whose telephone number is (571)272-0517.  The examiner can normally be reached on Monday - Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/Jennifer Overly/
Examiner, Art Unit 1634

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634